OPINION op the Court bt
Judge Hardin:
The facts alleged in the petition and amended petition were sufficient to entitle the plaintiffs to the judgment which was rendered, unless the answer of Charles S'eal presented a valid defense and was such as to devolve on the plaintiffs the burden ■of proof. And in our opinion, the answer was not sufficient for that purpose. It is true, releasing his own claim on the deed of Ewing, and others which constituted his only ground for interposing to litigate the plaintiff’s claim, or the remedy sought, he denied that the attached lot belonged to John .Seal, or was in his possession, or that the deed to himself was fraudulent and was or had been set aside; but he failed to controvert the fact that the judgment of February 6, 1869, exhibited with the amended petition, was rendered, as it purports to have been in the suits of Wells and Nesbitt against Seal, &c. and which expressly declares the deed to the appellant void and vacates and sets it aside. The fact thus appearing, by'the exhibits being virtually uncontroverted and the answer failing to allege any facts in avoidance of the judgment, or to impeach its genuineness or validity, it was not sufficient to impose on the plaintiffs the burden of producing other evidence of the facts the judgment exhibited purports to prove, nor to constitute a bar to the action.

Nesbitt & G,udgell for appellant.

Stone, Lacy, for appellee.
Wherefore the judgment is affirmed..